PER CURIAM.
We affirm the denial of appellant’s motion to correct illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a), in which he challenged the consecutive portion of his sentences for sexual battery and burglary of a dwelling with intent to commit an assault. Appellant previously challenged the legality of his sentences, including the consecutive nature of his sentencing in his direct appeal and in several motions filed under Florida Rules of Criminal Procedure 3.800 and 3.850, which were denied.
We hereby prohibit appellant from any future filings concerning the issue of his consecutive sentencing, and caution him that if he violates this prohibition, he will face additional sanctions. Rivera v. State, 728 So.2d 1165, 1166 (Fla.1998); Dixon v. State, 763 So.2d 1050, 1050 (Fla. 4th DCA 1999), rev. denied, 751 So.2d 1251 (Fla.2000); Prince v. State, 719 So.2d 346, 347 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
WARNER, KLEIN and GROSS, JJ., concur.